In Shelton on Insanity — written by an Englishman 75 years ago — the author said:
"Reason being the common gift to man raises the general presumption that every man is in a state of sanity, and that insanity ought to be proved; and in favor of liberty and of that dominion which, by the law of nature, men are entitled to exercise over their own persons and properties."
The context shows that the author had in mind a finding of insanity as a deprivation of personal liberty, and he prudently observed that —
"The existence of insanity is a fact which, by the law of England, is not in general decided without the intervention of a jury, whose decision in such cases ought to be found onclear and unexceptionable evidence submitted to their consideration." (Italics supplied.)
This language of Mr. Shelton was quoted by Peck, C. J., in his opinion in Cotton v. Ulmer, 45 Ala. 378, 396, 397, 6 Am.Rep. 703, but without any application whatever to the questions there presented; for the two instructions under review involved no question as to the measure of proof, or the character of the evidence necessary, in the establishment of insanity.
But the bearing of the language did not go unnoticed, and in Dominick v. Randolph, 124 Ala. 557, 565, 566, 27 So. 481,485, counsel asked and the trial judge gave to the jury, this charge:
"Reason being the common gift of God to man, every man is presumed to be sane, and insanity can only be proved by clearand unexceptionable evidence." (Italics supplied.)
On appeal this court said:
"This charge also asserted a correct legal proposition. Cotton v. Ulmer, 45 Ala. 396. * * * We do not think that in the giving of the charge the court shifted the responsibility of passing upon the competency of evidence from itself to the jury, as contended in argument by appellant's counsel. As an abstract proposition of law it is unobjectionable, and we fail to see wherein the defendant could have been prejudiced by it."
Thus has the mere expression, by an old text-writer, of a philosophical precaution, *Page 638 
which was impertinently quoted in the opinion in Cotton v. Ulmer, supra, been accepted by this court as a correct principle of law, and thus has the simple rule of proof in civil cases — so often announced, and so scrupulously preserved — been corrupted.
That rule is that any fact in issue is proved and must be found as proved, when the evidence before the jury reasonably satisfies them of its existence.
The jury are not limited to a consideration of evidence which they or the trial judge may regard as either "clear" or "unexceptionable." It is enough if the evidence which has been placed before them — all of it, and not merely such as a selective discrimination might approve as "clear and unexceptionable" — produces a reasonable conviction, or reasonable satisfaction. "Clear" has a meaning in excess of that requirement, as this court has repeatedly declared.
In Wilcox v. Henderson, 64 Ala. 535, 543, it was said that an instruction that the jury must be "clearly convinced" lays down "too exacting a rule."
In Wilkinson v. Searcy, 76 Ala. 176, 182, it was said that "clearly and satisfactorily convinced" required too high a measure of proof.
In Morrow v. Campbell, 118 Ala. 330, 341, 24 So. 852, 855, it was held that a given instruction that the proof of a fact should be "clear and convincing" exacted a "too high degree of proof," and "was therefore erroneous and should have been refused." The opinion in that case was written by Chief Justice Brickell, and I do not overlook the fact that in an earlier case (Edwards v. Whyte, 70 Ala. 365, 370) that learned judge had written that an instruction that a certain fact must be proved "to the satisfaction of the jury, by clear and satisfactory evidence," could not be intended to assert a higher degree of proof than reasonable satisfaction. It is plain that, had the instruction omitted the clause "to the satisfaction of the jury," and required proof by "clear and satisfactory evidence," it would have been condemned as erroneous. In my judgment it was erroneous in either form.
In Griffith v. State, 90 Ala. 583, 588, 8 So. 812, a requested instruction that the defendant's participation in the crime could not be found, "except upon clear and distinct proof of it," was held properly refused, because it tended to impress the jury with the idea that the evidence "must be of such character as to produce conviction of guilt beyond any doubt," and it was condemned as "inapt and inaccurate."
If "clear and distinct" proof has a tendency to mean, and may mean, more than proof beyond a reasonable doubt in criminal cases, it certainly must mean more than proof to the reasonable satisfaction of the jury, in civil cases.
In Peterson v. Bauer's Estate, 76 Neb. 652, 663,111 N.W. 361, 362, it was said that the requirement that a fact must be shown by "clear and satisfactory" evidence means that the nature of the case demands a closer scrutiny of the evidence than in an ordinary controversy. And in other cases it has been said that such a requirement demands a greater degree of proof than a preponderance of the evidence — such a degree, in fact, as is necessary to establish fraud, or prove mistake, in a written instrument. Chicago, etc., R. R. Co. v. Nebraska Ry. Commission, 85 Neb. 818, 124 N.W. 477, 481, 26 L.R.A. (N.S.) 444.
In Montana a statute requires a decision of facts in civil cases to be according to the preponderance of the evidence. In condemning an instruction that fraud is never presumed, but must be "clearly and distinctly proven," the Montana court said:
"Cases may be found in which it is held that the expressions 'clear,' 'convincing,' 'satisfactory,' and 'clear of all reasonable doubt,' as applied to evidence, substantially convey the same idea and require the same degree of proof, to wit, beyond a reasonable doubt. See Winston v. Burnell, 44 Kan. 367, 21 Am. St. Rep. 289, 24 P. 477. It is only necessary to decide here that the expression 'clearly and distinctly proven' means something more than proven by a preponderance of the evidence, and to suggest that any attempt to vary the rule laid down by the statute is fraught with danger and should be avoided. Juries should be instructed on all proper occasions, in civil cases, that their decision should be made according to the preponderance of the evidence." Gehlert v. Quinn, 35 Mont. 451,458, 90 P. 168, 170, 119 Am. St. Rep. 864, 868.
In Coyle v. Commonwealth, 100 Pa. 573, 580, 45 Am. Rep. 397, where the instruction in a homicide case required the defense of insanity to be proven by clearly preponderating evidence, it was held as equivalent to proof beyond all doubt and uncertainty, and the instruction was declared erroneous. To the same effect see People v. Wreden, 59 Cal. 392, 395, and State v. Stewart, 52 Iowa, 284, 3 N.W. 99, 101. See, also, 2 Words and Phrases, First Series, p. 1223, and 1 Words and Phrases, Second Series, 736.
I think it is pertinent here to observe, also, that, in reviewing the verdict of a jury on appeal, the rule of this court is that it will not be set aside unless the preponderance of the evidence against them is "so decided as to clearly convince the court that it is wrong and unjust." Cobb v. Malone, 92 Ala. 630, 635, 9 So. 738, 740. "Clear," or "clearly," is highly exacting in its application to issues of fact, and always means more than merely reasonably satisfying.
But the instruction here under review contains a word of restriction which is more exacting, and more mischievous in its effect, than is the word "clear."
"Unexceptionable" is defined in the New Standard Dictionary as meaning not subject to exception or objection; faultless; admirable. In popular understanding, I think that *Page 639 
for anything to be "unexceptionable" it must be without any fault, and not subject to any objection or criticism. Surely it is wrong to instruct a jury in a civil case that any relevant fact can be proved only by evidence that is faultless in its character, and subject to no objection or criticism. That is what the language of this instruction means — nothing less.
The approval of such an instruction as to the proof of insanity will in time corrupt and change our simple formula of "reasonable satisfaction"; for, when that instruction is requested and given upon other issues of fact, my brethren will find it difficult, and I think impossible, to find any reason for restricting its application to the issue of insanity.
There is, indeed, no difference, as to the measure and sufficiency of proof, or character of evidence, required, between the issue of insanity and any other issue of fact that can arise in civil cases. In Coghill v. Kennedy, 119 Ala. 641,666, 667, 24 So. 459, 472, it was expressly held that, even where a legal presumption is to be overcome, "the true measure of proof, to justify a verdict based upon it, is that it shall reasonably satisfy or convince the minds of the jury." This instruction, it clearly appears, is a negation of that principle; for, after stating that "every man is presumed to be sane," it adds, in causal sequence, "and can only be proved by clear and unexceptionable evidence," thus setting aside the issue of insanity as peculiar, exceptional, and different.
In Dominick v. Randolph, supra, as already noted, it was said that the instruction stated a correct principle of law, and that, if it had any tendency to mislead the jury, an explanatory charge should have been requested. In the prevailing opinion herein it is said that the instruction could have been properly refused as misleading. If it states a correct principle of law, I am at a loss to understand how it can be misleading in its tendency, as given to the jury in this case; nor can I conceive of any truly corrective charge which would not flatly contradict it.
In my judgment the instruction in question is erroneous and mischievous, and I think that it should be condemned, and that Dominick v. Randolph, 124 Ala. 557, 27 So. 481, should be overruled as not in harmony with the settled rules which govern the determination of issues of fact by juries in this state.
SAYRE, J., concurs in the foregoing opinion, and joins in the dissent as therein expressed.